UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08795 Helios High Yield Fund (Exact name of registrant as specified in charter) Three World Financial Center, 200 Vesey Street, 10th Floor, New York, NY 10281-1010 (Address of principal executive offices) (Zip code) John J. Feeney, Jr., Three World Financial Center, 200 Vesey Street, New York, NY 10281-1010 (Name and address of agent for service) Registrant's telephone number, including area code: 800-497-3746 Date of fiscal year end: June 30 Date of reporting period: September 30, 2009 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments Helios High Yield Fund (Formerly 40/86 Strategic Income Fund) Schedule of Investments (Unaudited) September 30, 2009 Interest Rate Maturity Principal Amount (000s) Value INVESTMENT GRADE CORPORATE BONDS - 9.1% Capital Goods - 0.0% Allied Waste North American Inc. (Cost - $497) 5.75 % 02/15/11 $ 1 $ 519 Consumer Non-Cyclical - 0.0% Ahold Finance USA LLC (Cost - $497) 8.25 % 07/15/10 1 523 Energy - 1.7% Magellan Midstream Partners LP 6.40 % 07/15/18 500 547,710 National Oilwell Varco Inc. 6.13 % 08/15/15 7 7,130 Williams Partners LP / Williams Partners Finance Corp 7.25 % 02/01/17 500 491,356 Total Energy (Cost - $952,094) 1,046,196 Finance & Investment - 0.7% ICICI Bank Limited (a)(b)(d)(g) (Cost - $470,002) 6.38 % 04/30/22 500 409,006 Telecommunications - 2.8% DirecTV Holdings LLC/DirecTV Financing Company Inc. 6.38 % 06/15/15 750 759,375 Qwest Corp. 7.63 % 06/15/15 1,000 1,012,500 Total Telecommunications (Cost - $1,666,729) 1,771,875 Utility - 3.9% Nisource Finance Corp. 6.15 % 03/01/13 750 785,378 Pacific Energy Partners LP / PAA Finance Corp 7.13 % 06/15/14 1,120 1,159,906 Williams Companies, Inc. 7.50 % 01/15/31 500 510,691 Total Utility (Cost - $2,291,394) 2,455,975 TOTAL INVESTMENT GRADE CORPORATE BONDS (Cost - $5,381,213) 5,684,094 HIGH YIELD CORPORATE BONDS - 85.4% Basic Industry - 4.4% Buckeye Technologies Inc. 8.50 % 10/01/13 500 512,500 Georgia-Pacific LLC 7.38 % 12/01/25 750 675,000 Graphic Packaging International Inc. 9.50 % 08/15/13 350 360,500 Huntsman International LLC 7.88 % 11/15/14 500 466,250 Momentive Performance Materials Inc. 9.75 % 12/01/14 250 193,750 Nalco Co. 7.75 % 11/15/11 2 2,146 Vedanta Resources PLC (a)(d)(g) 9.50 % 07/18/18 500 492,500 Total Basic Industry (Cost $2,952,549) 2,702,646 Capital Goods - 12.4% BE Aerospace Inc. 8.50 % 07/01/18 500 512,500 Ball Corp. 6.63 % 03/15/18 500 482,500 Berry Plastic Corp. (b) 5.26 % 02/15/15 500 460,000 Bombardier Inc. (a)(d)(g) 8.00 % 11/15/14 500 512,500 CNH America LLC 7.25 % 01/15/16 1,185 1,134,637 Esterline Technologies Corp. 6.63 % 03/01/17 500 480,000 Flextronics International Limited (d) 6.50 % 05/15/13 6 5,362 Graham Packaging Co LP/GPC Capital Corp I 8.50 % 10/15/12 500 505,000 L-3 Communications Corp. 6.38 % 10/15/15 500 505,000 Mueller Water Products Inc. 7.38 % 06/01/17 500 438,750 Owens-Brockway Glass Container Inc. 8.25 % 05/15/13 750 766,875 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. 9.25 % 04/01/15 500 507,500 Terex Corp. 7.38 % 01/15/14 550 544,500 Trimas Corp. 9.88 % 06/15/12 385 347,462 US Concrete Inc. 8.38 % 04/01/14 755 490,750 Total Capital Goods (Cost $8,061,591) 7,693,336 Consumer Cyclical - 15.7% Allison Transmission Inc. (a)(b)(f)(g) 3.32 % 08/07/14 480 417,656 Allison Transmission Inc. (a)(g) 11.00 % 11/01/15 10 9,800 ArvinMeritor Inc. 8.75 % 03/01/12 1 484 Boyd Gaming Corp. 7.13 % 02/01/16 500 440,000 Brown Shoe Companies Inc. 8.75 % 05/01/12 500 491,250 Corrections Corporation of America 6.25 % 03/15/13 750 738,750 Ford Motor Co. 7.45 % 07/16/31 500 405,000 Ford Motor Credit Company LLC. 7.00 % 10/01/13 1 469 Ford Motor Credit Company LLC. 8.00 % 12/15/16 750 695,825 Harrah's Operating Company Inc. 5.50 % 07/01/10 9 8,865 Host Hotels & Resorts LP 7.13 % 11/01/13 590 582,625 KAR Holdings Inc. 8.75 % 05/01/14 500 495,000 Las Vegas Sands Corp. 6.38 % 02/15/15 500 447,500 MGM Mirage 6.63 % 07/15/15 250 193,125 MGM Mirage 6.88 % 04/01/16 500 392,500 MGM Mirage 5.88 % 02/27/14 8 5,888 Mohegan Tribal Gaming Authority 7.13 % 08/15/14 1 355 NBTY Inc. 7.13 % 10/01/15 500 485,000 Nebraska Book Company Inc. 8.63 % 03/15/12 500 438,750 The Neiman Marcus Group Inc. 10.38 % 10/15/15 500 427,500 The Neiman Marcus Group Inc. (h) 9.00 % 10/15/15 8 6,728 OSI Restaurant Partners Inc 10.00 % 06/15/15 250 220,625 JC Penney Corporation Inc. 8.00 % 03/01/10 1 511 Quicksilver Inc. 6.88 % 04/15/15 8 5,606 Rite Aid Corp. 8.63 % 03/01/15 500 406,875 Royal Caribbean Cruises Limited (d) 7.25 % 06/15/16 500 462,500 Station Casinos Inc. (e) 6.00 % 04/01/12 1 148 Tenneco Inc. 8.63 % 11/15/14 836 783,281 TRW Automotive Inc. (a)(g) 7.25 % 03/15/17 500 440,000 Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp. 6.63 % 12/01/14 750 723,750 Total Consumer Cyclical (Cost $10,507,394) 9,726,366 Consumer Non-Cyclical - 11.1% Acco Brands Corp. (a)(g) 10.63 % 03/15/15 250 261,250 Boston Scientific Corp. 6.25 % 11/15/15 500 504,375 Davita Inc. 7.25 % 03/15/15 455 450,450 Del Monte Corp. 6.75 % 02/15/15 500 493,750 Del Monte Corp. 8.63 % 12/15/12 1 513 Dole Food Company Inc. 7.25 % 06/15/10 260 260,000 FMC Finance III SA (d) 6.88 % 07/15/17 500 485,000 FTI Consulting Inc. 7.75 % 10/01/16 500 497,500 Health Management Associates Inc. 6.13 % 04/15/16 500 465,000 RSC Equipment Rental Inc. 9.50 % 12/01/14 500 482,500 Res-Care Inc. 7.75 % 10/15/13 1,000 975,000 Sealy Mattress Co. 8.25 % 06/15/14 1 463 Senior Housing Properties Trust 8.63 % 01/15/12 750 765,000 SUPERVALU Inc. 8.00 % 05/01/16 750 776,250 Tyson Foods Inc. 7.85 % 04/01/16 500 510,000 Total Consumer Non-Cyclical (Cost $6,817,923) 6,927,051 Energy - 8.0% Atlas Pipeline Partners LP 8.13 % 12/15/15 500 402,500 Chesapeake Energy Corp. 6.63 % 01/15/16 950 897,750 Dynegy Holdings Inc. 8.38 % 05/01/16 500 467,500 El Paso Corp. 7.00 % 06/15/17 750 735,000 OPTI Canada Inc. (d) 7.88 % 12/15/14 750 573,750 Pioneer Natural Resources Co. 5.88 % 07/15/16 500 462,142 Range Resources Corp. 7.50 % 05/15/16 750 750,000 Targa Resources Inc. 8.50 % 11/01/13 710 667,400 Total Energy (Cost $5,415,409) 4,956,042 Finance & Investment - 6.7% Biomet Inc. (a)(b)(f)(g) 3.29 % 02/15/15 490 471,483 Community Health Systems Inc. (a)(b)(f)(g) 2.62 % 07/25/14 491 461,259 Dollar General Corp. (a)(b)(f)(g) 3.01 % 07/04/14 499 479,987 Ginn-LA CS Borrower LLC (a)(b)(e)(f)(g) 0.00 % 06/08/12 500 5,000 GMAC Inc. 6.75 % 12/01/14 8 6,319 GMAC Inc. 7.75 % 01/19/10 750 749,170 HBI Branded Apparel Limited Inc. (a)(b)(f)(g) 4.25 % 03/05/14 500 475,625 Easton-Bell Sports Inc. 8.38 % 10/01/12 500 462,500 Texas Competitive Electric Holdings Company LLC (a)(b)(f)(g) 3.75 % 10/10/14 490 389,663 Texas Competitive Electric Holdings Company LLC (a)(b)(f)(g) 3.75 % 10/10/14 491 390,639 Trains HY-1-2006 (a)(b)(g) 7.12 % 05/01/16 308 297,352 Total Finance & Investment (Cost $4,852,110) 4,188,997 Media - 6.2% Charter Communications Operating LLC (a)(g)(i) 10.00 % 04/30/12 8 7,631 Charter Communications Operating LLC (a)(g)(i) 10.38 % 04/30/14 500 510,000 Intelsat Jackson Holdings Limited. (d) 11.25 % 06/15/16 750 802,500 LIN Television Corp. 6.50 % 05/15/13 500 437,500 Nielsen Finance LLC / Nielsen Finance Co. 10.00 % 08/01/14 500 502,500 Nielsen Finance LLC / Nielsen Finance Co. (c) 0.00% / 12.50 % 08/01/16 250 196,875 Virgin Media Finance PLC (d) 9.13 % 08/15/16 1,000 1,027,500 RH Donnelley Corp. (e) 6.88 % 01/15/13 6 345 RH Donnelley Corp. (e) 8.88 % 10/15/17 14 805 RH Donnelley Corp. (a)(e)(g) 11.75 % 05/15/15 677 382,505 Total Media (Cost $4,361,988) 3,868,161 Services Cyclical - 2.9% ARAMARK Corp. (a)(b)(f)(g) 2.16 % 01/26/14 1 1,219 ARAMARK Corp. (a)(b)(f)(g) 2.47 % 01/26/14 21 19,182 ARAMARK Corp. 8.50 % 02/01/15 750 756,562 Kansas City Southern de Mexico SA de CV (d) 9.38 % 05/01/12 1,000 1,015,000 Total Services Cyclical (Cost $1,785,530) 1,791,963 Service Non-Cyclical - 2.5% HCA Inc. 9.25 % 11/15/16 1,000 1,033,750 Service Corp. International 6.75 % 04/01/16 500 490,000 Total Services Non-Cyclical (Cost $1,528,735) 1,523,750 Technology & Electronics - 1.5% Celestica Inc. (d) 7.88 % 07/01/11 1 509 First Data Corp. 9.88 % 09/24/15 500 461,875 Sanmina-SCI Corp. 8.13 % 03/01/16 500 467,500 Unisys Corp. 8.00 % 10/15/12 8 6,759 Total Technology & Electronics (Cost $992,395) 936,643 Telecommunications - 8.3% Centennial Communications Corp./Cellular Operating Company LLC 8.13 % 02/01/14 500 507,500 Cincinnati Bell Inc. 8.38 % 01/15/14 750 753,750 Frontier Communications Corp. 6.25 % 01/15/13 508 497,350 Frontier Communications Corp. 7.13 % 03/15/19 250 235,625 CSC Holdings Inc. (a)(g) 8.50 % 04/15/14 500 525,000 CSC Holdings Inc. 7.63 % 04/01/11 1 519 DISH DBS Corp. 6.63 % 10/01/14 700 680,750 Sprint Capital Corp. 8.38 % 03/15/12 250 258,125 Sprint Capital Corp. 6.90 % 05/01/19 750 671,250 Windstream Corp. 8.13 % 08/01/13 1,000 1,027,500 Total Telecommunications (Cost $5,058,534) 5,157,369 Utility - 5.7% AES Corp. (a)(g) 8.75 % 05/15/13 4 4,075 Edison Mission Energy 7.50 % 06/15/13 250 234,375 Edison Mission Energy 7.20 % 05/15/19 500 405,000 Ipalco Enterprises Inc. (a)(g) 7.25 % 04/01/16 750 751,875 Midwest Generation LLC 8.56 % 01/02/16 668 677,858 Mirant North America LLC 7.38 % 12/31/13 1,000 995,000 NRG Energy Inc. 7.25 % 02/01/14 500 491,250 NRG Energy Inc. 7.38 % 02/01/16 7 6,772 Total Utility (Cost $3,708,663) 3,566,205 Total HIGH YIELD CORPORATE BONDS (Cost $56,042,821) 53,038,529 Shares Value PREFERRED STOCKS - 0.7% Finance & Investment - 0.7% Bank of America Corp. (b) 8.00 % 250 222,275 J.P. Morgan Chase & Co. (b) 7.90 % 250 240,043 Total Finance & Investment (Cost $481,898) 462,318 Total PREFERRED STOCKS (Cost $481,898) 462,318 SHORT TERM INVESTMENT - 3.9% AIM Liquid Assets, Institutional Class (Cost $2,411,867) 0.25 % 2,412 2,411,867 Total Investments - 99.1% (Cost $64,317,799) 61,596,808 Other Assets in Excess of Liabilities - 0.9% 570,765 Total Net Assets - 100.0% $ 62,167,573 FOOTNOTES: (a) — Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers.As of September 30, 2009, the total value of all such investments was $7,715,207, or 12.41 % of net assets. (b) — Variable Rate Security - Interest rate is in effect as of September 30, 2009. (c) — Security is a "step-up" bond where the coupon increases or steps up at a predetermined date.Rates shown are current coupon and next coupon rate when security steps up. (d) — Foreign security or a U.S. security of a foreign company. (e) — Issuer is currently in default on its regularly scheduled interest payment. (f) — Term loan. (g) — Private Placement. (h) — Payment-in-Kind Bond – Issuer has the option at each interest payment date of making interest payments in cashor in additional debt securities. (i) — Company filed for Chapter 11 bankruptcy protection and has defaulted on regularly scheduled interest payments on subordinated debt. The Fund owns senior debt issued by this company that continues to receive income payments. Notes to Financial Statements (Unaudited), in the same Valuation of Investments: Debt securities, including U. S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the latest price furnished by an independent pricing service or a broker-dealer. Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Advisor’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Advisor, those securities will be valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee using procedures established by and under the supervision of each Fund’s Board of Directors. There can be no assurance that a Fund could purchase or sell a portfolio security at the price used to calculate a Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of each Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Advisor determines that the quotation or price for a portfolio security provided by a broker-dealer or independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund has established has established methods of fair value measurements in accordance with accounting principles generally accepted in the United States of America.Fair value denotes the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.
